Citation Nr: 0507790	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated 20 percent disabling.

2.  Entitlement to service connection for arthritis, on 
either a direct basis or as secondary to ulcer disorder.
 

REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to May 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that increased to 20 percent the rating 
for the veteran's service-connected duodenal ulcer, but that 
denied service connection for arthritis.  The veteran 
disagreed with the denial of service connection for arthritis 
and with the rating assigned to the service-connected 
duodenal ulcer disability.  In April 2004, a Decision Review 
Officer with the RO denied the veteran's claims.  

The veteran testified at a hearing before the Board that was 
held via videoconference from the RO in February 2005.  At 
that time, he clarified that his arthritis claim was of a 
secondary nature.  The rating decision on appeal only 
considered whether direct service connection was warranted.  
When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1); see also VAOPGCPREC 16-92 (1992).  
In this case, the veteran's due process rights are not 
violated by this Board decision.  The relevant regulation 
regarding secondary service connection was included in the 
statement of the case.  Since the veteran has specifically 
raised this issue, and he and his attorney had an opportunity 
to present argument on it, there is no prejudice if the Board 
considers it.  See VAOPGCPREC 16-92 at 7-8.  The veteran has 
had a full opportunity to present evidence and argument on 
his claim for service connection, and the Board can fairly 
consider this claim.  See also VAOPGCPREC 6-96 at 12-13. 

In March 2005, the Board granted a motion to advance the 
veteran's case on the docket.  See 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).  In March 2005, 
the veteran also submitted additional evidence, along with a 
written waiver of consideration of that evidence by the RO in 
the first instance.

At the February 2005 hearing, the veteran's representative 
indicated that the veteran was also seeking an effective date 
earlier than July 31, 2003, for the assignment of the 20 
percent rating for the duodenal ulcer.  It is unclear whether 
the veteran was also claiming the initial assignment of a 10 
percent rating in a 1962 rating decision was clearly and 
unmistakably erroneous.  Because the RO has not yet 
considered these issues, the Board will REFER the issues to 
the RO for consideration in the first instance, as 
appropriate.

At the February 2005 hearing, the veteran's representative 
also indicated that the veteran suffered an injury in 1954 
when an artillery shell hit one of his feet.  However, the 
representative did not express a desire to seek service 
connection for residuals of this injury.  If the veteran 
wishes to file a claim for service connection for residuals 
of a foot injury, he should first raise that claim to the RO, 
in writing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claims has been accomplished, and 
all relevant evidence has been obtained.

2.  The veteran's service-connected duodenal ulcer is 
manifested by a significant history of symptoms, including 
epigastric discomfort and nausea.  There are currently no 
signs of active ulcer disease, anemia, weight loss, 
incapacitating episodes, or any other impairment of health.

3.  Arthritis was first manifested many years after service 
and is not related to his active service or any incident 
therein; arthritis has not been caused or worsened by any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increase in a 20 percent rating for 
duodenal ulcer are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).

2.  Arthritis was not incurred in or aggravated by the 
veteran's active service or any incident thereof, nor is this 
condition a result of his service-connected ulcer disorder.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

The Board must consider whether the VA has complied with all 
extant laws and regulations governing the duty to notify and 
to assist the veteran with regard to his claims.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), was 
signed into law.  This enhanced the notification and 
assistance duties of the VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision regarding the 
claims for service connection for arthritis and for an 
increased rating for a duodenal ulcer was in December 2003, 
that is, after the VCAA's enactment on November 9, 2000.  

However, even under Pelegrini, the notices regarding the 
veteran's claims informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  The Board also concludes that 
any defect that may exist with regard to the timing of the 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to him 
throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in August 2003, October 2003, and February 
2004; and a statement of the case in April 2004.  The 
correspondence and adjudicative documents discussed specific 
evidence and the particular legal requirements applicable to 
the veteran's claims.  Taken together, all of these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify" the veteran.

Thus, through discussions in correspondence, the rating 
decision, and the statement of the case, the VA has informed 
the veteran of the evidence necessary to substantiate his 
claims.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  

The VA has also obtained all of the identified medical 
records that are available.  In March 2004, a private medical 
provider reported that it did not have medical records 
relating to the veteran.  In addition, at the February 2005 
hearing before the Board, the veteran and his representative 
indicated that there was additional medical evidence that had 
not yet been associated with the claims folder.  Subsequent 
to the hearing, the veteran submitted additional medical 
evidence, along with a waiver of initial RO consideration of 
that evidence.  Thus, all of the identified medical evidence 
has now been received.

Additionally, the VA has provided the veteran with a VA 
examination to assess the current severity of his service-
connected duodenal ulcer disability.  The Board also notes 
that the 2003 VA examination suggested the performance of 
esophagogastroduodenoscopy would possibly be more beneficial 
to support the veteran's claim.  However, the examiner did 
describe the veteran's ulcer disability as consisting of a 
significant history of symptoms.  This description, along 
with the extensive evidence already of record is sufficient 
to enable the Board to evaluate the veteran's duodenal ulcer 
disability in terms of the criteria of DC 7305.  Thus, 
despite the examiner's suggestion on the 2003 VA examination, 
there is no indication that the symptoms and findings 
reported on that examination or in the other available 
evidence are insufficient.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
deficiencies are harmless error.

B.  Increased rating for duodenal ulcer

A 10 percent rating had been in effect for a service-
connected duodenal ulcer disability from November 24, 1961.  
In July 2003, the veteran filed a claim for an increased 
rating.  In the December 2003 rating decision on appeal, the 
RO increased the rating to 20 percent, effective July 31, 
2003.  The veteran continues to disagree with the assigned 
rating; his representative has indicated that the veteran 
seeks a 40 percent rating for the disability.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  For a claim 
for an increased rating, the primary concern is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The veteran's ulcer disorder is evaluated under 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7305 (2004).  A 20 percent rating 
is warranted for a moderate ulcer disorder with recurring 
episodes of severe symptoms two or three times per year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for a 
moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A 60 percent rating is warranted for a 
severe ulcer condition with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

VA treatment records through 2004 show treatment for various 
conditions, including peptic ulcer and reflux esophagitis.  
Symptoms have included abdominal pain, but no diarrhea, 
melena, or hematemesis.  In the treatment records, the 
veteran generally denied weight loss.  In September 2003, he 
reported poor tolerance of medications for his peptic ulcer 
disease, and the medications were discontinued.  

On the most recent VA examination in August 2003, the veteran 
reported having occasional vomiting up to two times per week 
and chronic nausea throughout the day.  There was no 
hematemesis or melena.  Medications and treatment included 
rabeprazole and Mylanta.  The veteran described having a poor 
appetite, but a normal breakfast and supper and a snack for 
lunch.  His weight had gone from 178 in November 2002 to 163 
in May 2003.  He reported rare diarrhea and occasional 
constipation.  He had occasional abdominal distention.  In 
the past two or three months, he had had two or three 
episodes of acute stabbing pain to the right upper quadrant 
of his abdomen, with radiation to his back.  There was no 
history of anemia or of any type of hemorrhage to the 
gastrointestinal tract.  On examination, his abdomen was flat 
with vague tenderness to the epigastric region.  He had 
active bowel sounds in all four quadrants.  There was no 
rebound or guarding.  An upper GI (gastrointestinal) series 
was normal.  The impression was ulcerative disease of the 
stomach, with prescription medication daily and an antacid 
several times daily.  Other symptoms reported on the 
impression included chronic nausea, poor appetite, reported 
weight loss, and intermittent epigastric discomfort.  
Complete blood count showed no anemia.  

The veteran testified in February 2005 that his ulcer 
produces pain and that he takes medications for the 
disability on a daily basis.  He also stated that he has 
experienced significant weight loss and has been unable to 
work for up to one week at a time for at least four times per 
year or at least several times per year.  He indicated that 
he was receiving VA treatment for the disability.  He also 
reported having nausea.

Based on this available evidence, the Board concludes that 
the veteran's service-connected duodenal ulcer warrants no 
more than a 20 percent rating.  There is no evidence of 
hematemesis, melena, or anemia, either on examination, in 
treatment records, or in the veteran's testimony.  The 
veteran has described significant weight loss, and the 2003 
VA examination noted a 15-pound weight loss from late 2002 to 
early 2003.  However, this is not substantiated by the VA 
treatment records.  Those records show a weight of 162 pounds 
in June 2002, with the same weight in September 2004.  The 
lowest weight between those dates was 156 pounds.  Minor 
weight loss is defined as losing 10-20 percent of the 
baseline weight (average weight for two-year period preceding 
the disease), and substantial weight loss is a loss of more 
than 20 percent of the baseline weight.  38 C.F.R. § 4.112.  
In other words, since his weight remains in the same 
approximate range, the Board cannot conclude he experiences 
even minor weight loss.  While he has described having poor 
appetite, he has also described having a normal breakfast and 
supper, along with a snack for lunch.  

The criteria for a 40 percent disability rating under 
Diagnostic Code 7305 are impairment of health manifested by 
anemia and weight loss.  The use of the word "and" in the 
rating criteria indicates that the veteran must meet both 
criteria in order to receive a 40 percent disability rating.  
Cf. Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  The 
veteran does not have anemia, nor does the Board find 
evidence of weight loss due to the ulcer symptoms.

Furthermore, the veteran does not have the ulcer any longer.  
The veteran's upper GI series was normal on the most recent 
VA examination in 2003.  

The veteran has testified that he has recurrent 
incapacitating episodes that last for up to a week and that 
occur several times per year (or perhaps four times 
annually).  While it is clear that the veteran experiences 
some level of gastrointestinal distress on a daily basis, the 
preponderance of the evidence does not show that the episodes 
are incapacitating.  There is no evidence of such 
incapacitation on any available medical treatment records; 
instead, the condition is merely described in 2004 VA 
treatment records as one of the veteran's multiple medical 
conditions.  Indeed, on VA examination in 2003, he reported 
having only occasional abdominal distention and he had had 
two or three episodes of acute stabbing pain to the right 
upper quadrant of his abdomen, with radiation to his back, in 
the past two or three months.  This degree of symptoms does 
not rise to the level of "recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year," as required for a 40 percent rating under 
DC 7305.   

The Board also notes that the veteran has reported having 
chronic nausea.  While a 60 percent rating is available for a 
severe ulcer that produces, in part, periodic vomiting, the 
veteran's nausea is associated with an ulcer disability that 
has been described only as "significant" as recently as the 
2003 VA examination.  Qualitatively, a "significant" 
condition is lesser in degree than a "severe" condition.  

In sum, the weight of the credible evidence shows that the 
veteran's service-connected duodenal ulcer disability is no 
more than 20 percent disabling under DC 7305.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
The only other diagnostic code applicable to ulcer disease is 
Code 7306 for marginal (gastrojejunal) ulcer.  The veteran 
has never been diagnosed with such an ulcer, however.  The 
other diagnostic codes for gastrointestinal diseases are not 
applicable to the veteran's disorder since they regard other 
conditions for which he is not service-connected.  

C.  Service connection for arthritis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may be 
presumed for certain chronic diseases, including arthritis, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he was 
treated in May 1954 for a comminuted fracture of the distal 
phalanx of the second digit of the left foot with a fracture 
line involving the interphalangeal joint after a cleaning rod 
for a 90 mm gun fell on the foot.  The deformity was minimal.  
Thereafter, there are no service medical records describing 
any arthritic pains or comparable orthopedic symptoms.  
Indeed, at separation, no orthopedic problems, abnormalities, 
or conditions were noted; all orthopedic systems were normal 
on examination.  

In November 1961, the veteran was hospitalized at a VA 
facility after suffering fractures, lacerations, and 
abrasions in a car accident.  Diagnoses included fractures of 
the upper third of the left femur and of the upper third of 
the right tibia.  An April 1962 VA medical examination 
included an X-ray report showing moderate healing of a 
fracture of the mid-shaft of the left femur, partially healed 
fractures of the tibia and fibula, fractures of the neck of 
the fibula and the middle of the proximal half of the tibia, 
and moderate osteoporosis of all the bones about the right 
knee joint.  In March 1964, when a surgical nail was removed 
from his left femur, there also was a diagnosis of calcific 
bursitis over the head of the nail in the left femur.  

A private medical record from June 1970 noted possible 
osteoarthritis.  

Private medical records show complaints of recent generalized 
arthritic symptoms in February 1990, as well as additional 
generalized arthritic pains in 1996 and 1997.  There also are 
references to a right knee injury in 1994.  

VA medical records through 2004 show treatment for 
degenerative joint disease.  In October 2002, the veteran 
reported recent trauma to his right shoulder, and there are 
follow-up records regarding treatment of right shoulder 
capsulitis.  With regard to his arthritic pains, the veteran 
had been using Celebrex and then a herbal remedy to alleviate 
the symptoms.  

Thus, the available evidence shows that the veteran did not 
manifest arthritic pains in service or for many years after 
service.  The one in-service orthopedic episode involved a 
left foot injury to the second toe, but that appears to have 
resolved, and there is no further mention of any problems of 
the second toe of the left foot in service or after service.  
Indeed, at separation, all orthopedic systems were normal on 
examination.  

The evidence also shows that the veteran suffered numerous 
fractures as a result of a 1961 car accident, and the veteran 
has indicated that his arthritic pains first started after 
that.  Indeed, osteoporosis is shown on VA examination of the 
right knee in 1962 and possible osteoarthritis was suspected 
on private treatment in 1970.  Thus, arthritic symptoms were 
not manifested in the year after service; they were first 
manifested at least several years after service with 
confirmation of osteoarthritis many years after service.   

However, the veteran does not contend that he manifested 
arthritis in service or within one year after service.  Nor 
does he contend that his service-connected duodenal ulcer 
disability caused arthritis.  Rather, he contends that his 
current arthritis has been worsened (or aggravated) by a 
service-connected disability; specifically, he argues that 
the ulcer disability has necessitated changes in arthritis 
pain treatment, thus aggravating the arthritis.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc) (secondary service connection is 
permissible for degree of disability resulting from 
aggravation by service-connected disability).  Establishing 
service connection on a secondary basis requires essentially 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either caused 
or aggravated by a service-connected disability.

In a May 2003 VA treatment note, the veteran reported that 
pain medications were aggravating his stomach pain.  He also 
testified in February 2005 that he started taking Celebrex 
for arthritis in 2002 or 2003.  He also stated that he had 
been having arthritic symptoms since a car accident in or 
about 1961.  He did not contend that the arthritis was first 
manifested in service.  Rather, he clarified that he was 
seeking service connection for arthritis because the 
treatment options available to him for arthritis were limited 
by the effects of arthritis medications on his service-
connected ulcer disability.  In that regard, he contended 
that his arthritis had worsened (or was aggravated) by the 
service-connected duodenal ulcer disability.  

While the available evidence shows that the veteran's 
arthritis pain medications have been modified over the years, 
there is no competent evidence that the service-connected 
duodenal ulcer disability has necessitated a change in 
treatment for arthritis that has actually produced an 
increase in disability in the veteran's non-service-connected 
arthritis.  The veteran is certainly competent to describe 
his own symptoms.  But, as a layperson, he is not able to 
opine medically that his arthritis symptoms were worsened by 
considerations attendant upon his service-connected duodenal 
ulcer disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the weight of the credible evidence does not show 
that the veteran's current arthritis was incurred in service 
or aggravated by any service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An increased rating for a duodenal ulcer disability is 
denied.

Service connection for arthritis, including as secondary to a 
service-connected disability, is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


